This cause came on for further consideration upon the filing by respondent, Paul E. Meyer, a.k.a. Paul Edward Meyer, on May 17, 2001, of an application to have this court stay the last year of his suspension entered December 15,1999, and to reinstate him to the practice of law.
The court coming now to consider its order of December 15, 1999, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years, with the last year of the suspension to be stayed and respondent monitored by relator and the Ohio Lawyers Assistance Program for both years, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that the final year of respondent’s two-year -suspension be, and is hereby, stayed and that respondent, Paul E. Meyer, a.k.a. Paul Edward Meyer, Attorney Registration No. 0050292, last known business address in Akron, Ohio, be placed on monitored probation and that the probation period shall end December 15, 2001.
IT IS FURTHER ORDERED that the terms and conditions imposed on respondent during the two-year suspension period, as set forth in this court’s December 15, 1999 order, remain in effect during the probationary- period and that, in accordance with that order, relator, Akron Bar Association, continue to monitor respondent’s compliance with those terms and conditions.
IT IS FURTHER ORDERED that at the end of the respondent’s probationary period, relator, Akron Bar Association, shall file a report with the Clerk of this court indicating whether respondent has complied with the terms and conditions of the monitored probation.
IT IS FURTHER ORDERED that respondent shall keep the Clerk, Disciplinary Counsel, Akron Bar Association, and the monitoring attorney advised of any change of address where respondent may receive communications.
IT IS FURTHER ORDERED that upon successful completion of the probationary period, respondent may apply for termination of probation pursuant to Gov.Bar R. V(9), and that the probation shall not be terminated until (1) respondent files an application to terminate probation in accordance with Gov.Bar R. V(9)(D) and complies with the requirements for termination of probation; (2) respondent complies with the Supreme Court Rules for the Government of the Bar of Ohio; (3) respondent complies with this and all other orders of the court; (4) relator, Akron Bar Association, files a report with the Clerk’s Office indicating that respondent has complied with the terms and conditions of his probation; and (5) this court enters an order terminating respondent’s probation and *1238reinstating him to the practice of law.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.